 Case 19-19508 Doc 29-2 Filed 10/22/19 Entered 10/22/19 18:05:48                                          Desc
           Statement Accompanying Relief From Stay Page 1 of 1
                                REQUIRED STATEMENT TO ACCOMPANY
                                  ALL MOTIONS TO MODIFY STAY

All Cases: Debtor(s)__ Eugenia Hill                      _         ___ Case No._19-19508___Chapter _13

All Cases: Name of Moving Creditor Global Lending Services LLC                        Date Case Filed 7/11/19

Nature of Relief Sought: X Lift Stay         Annul Stay            Other (describe)_____________________

Chapter 13: Date of Confirmation Hearing                      or Date Plan Confirmed          10/3/2019

Chapter 7:     No-Asset Report Filed on
               No-Asset Report not Filed, Date of Creditors Meeting

1.      Collateral
        a.         Home
        b.      X Car Year, Make and Model 2017 Ford Fusion
        c.         Other

2.      Balance Owed as of Petition Date $19,923.36
        Total of all other Liens against Collateral $___________

3.      In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history
        listing the amounts and dates of all payments received from the debtor(s) post-petition.

4.      Estimated Value of Collateral $14,975.00

5.      Default
        a.            Pre-Petition Default
                  Number of months                                Amount $
        b.        X Post-Petition Default
                  i.       X On direct payments to the moving creditor
                           Number of months 3 as of 10/17/19      Amount $2,641.32, including
                                                                  attorney fees and court costs.
                  ii.         On payments to the Standing Chapter 13 Trustee
                           Number of months                       Amount $

6.      Other Allegations
        a.          Lack of Adequate Protection § 362 (d)(1)
               i.         No insurance
               ii.        Taxes unpaid         Amount $
               iii.       Rapidly depreciating asset
               iv.         Other ____________________________

        b.             No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)

        c.            Other “Cause” § 362 (d)(1)
                  i.         Bad Faith (describe) _________________
                  ii.        Multiple filings
                  iii.        Other (describe) ____________________________________________

        d.        Debtor’s Statement of Intention regarding the Collateral
                  i.     Reaffirm ii.   Redeem    iii.       Surrender   iv.   No Statement of Intention Filed

Date:   10/22/19                                                   _____/s/ Terri M. Long_______
                                                                          Counsel for Movant
